Case 1:17-cv-01459-CMH-IDD Document 103 Filed 07/09/19 Page 1 of 2 PageID# 1179




                                                              FILED: July 9, 2019


                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                    No. 18-2194


 XIA BI; NIAN CHEN; YUANYUAN CHEN; YING CHENG; JUN
 HUANG; KUI LE; CHUNGSHENG LI; ZHONGHUI LI; LIN LIN; LAN
 LIU; MEIMING SHEN; YUNPING TAN; BIXIANG TANG; CHUN
 WANG; RUI WANG; YAHONG WANG; YUE WANG; JIAN WU; LEI
 YAN; JUNPING YAO; JIN YOU; ZHEN YU; HOUQIAN YU; NIANQING
 ZHANG; XUEMEI ZHANG; HUIBIN ZHAO; YAN ZHAO,

             Plaintiffs – Appellants,

       v.

 TERRY MCAULIFFE; ANTHONY RODHAM,

             Defendants – Appellees

       and

 XIAOLIN “CHARLES” WANG; DOES 1-100,

             Defendants.



                                        ORDER


       The Court amends its opinion filed June 12, 2019, as follows:
Case 1:17-cv-01459-CMH-IDD Document 103 Filed 07/09/19 Page 2 of 2 PageID# 1180



       The caption of this case is amended to comport with the amended complaint

 filed in the district court on April 11, 2018.

                                                  For the Court – By Direction

                                                  /s/ Patricia S. Connor, Clerk
